t c memo united_states tax_court richard santulli and virginia santulli petitioners v commissioner of internal revenue respondent docket nos filed date these cases involve two similar transactions a leasing company purchased equipment with funds borrowed from a bank the leasing company leased the equipment to an end-user rent payments_to_be_received from the end-user were assigned to the bank as security for the loan the leasing company then sold the equipment to a middle company which in turn sold the equipment to p with regard to both of those sales substantially_all of the purchase_price was evidenced by a long-term note and the equipment was acquired subject_to both the lease to the end-user and the security_interest of the bank p then leased the equipment back to the leasing company payments from the leasing company to p from p to the middle company and from the middle company to the leasing company were with one small exception identical sec_465 i r c limits deductions for losses from certain activities to the amount for which the taxpayer is at risk sec_465 i r c provides that a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop-loss agreements or other similar arrangements held the ultimate test for determining whether a taxpayer is at risk pursuant to sec_465 i r c is whether there is a realistic possibility of economic loss based on the facts presented p has not established that there was any realistic possibility that he would be subject_to economic loss as a result of his long-term notes held further ps are subject_to additions to tax under sec_6653 i r c for negligence held further ps are subject_to additions to tax under sec_6661 i r c for substantial_understatement_of_income_tax liability held further ps are liable for the increased rate of interest imposed under sec_6621 i r c for substantial underpayments attributable to tax- motivated transactions richard s kestenbaum and bernard s mark for petitioners theodore r leighton for respondent memorandum findings_of_fact and opinion halpern judge these two cases have been consolidated for trial briefing and opinion respondent has determined deficiencies in income taxes additions to tax and increased interest as follows additions to tax_year deficiency a a a sec sec sec dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure of interest due on dollar_figure dollar_figure --- dollar_figure of interest due on dollar_figure dollar_figure --- dollar_figure of interest due on dollar_figure additions to tax increased interest sec sec sec year c --- --- due on dollar_figure dollar_figure --- due on dollar_figure dollar_figure dollar_figure due on dollar_figure --- dollar_figure due on dollar_figure for respondent determined an addition_to_tax under sec_6661 of dollar_figure as an alternative to the addition_to_tax under sec_6659 shown unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have filed a stipulation of settled issues which is accepted by the court the issues remaining for decision are whether petitioners' deductions for losses suffered on certain equipment_leasing transactions are allowable whether the transactions were tax-motivated transactions rendering petitioners liable for increased interest and whether petitioners are liable for certain additions to tax introduction findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact filed by the parties and the accompanying exhibits are incorporated herein by this reference petitioners richard and virginia santulli are husband and wife they made joint returns of federal_income_tax for the calendar years in issue petitioners resided in new york city at the time they filed the petitions herein hereafter all references to petitioner shall refer to petitioner richard santulli our remaining findings_of_fact are concerned with two equipment_leasing transactions entered into by petitioner one of those transactions involved computer equipment and the other involved telecommunications equipment the parties have characterized those transactions as the computer equipment activity and the telecommunications equipment activity respectively we will adopt those characterizations the computer equipment activity purchase by sha-li and lease to bny sha-li leasing associates inc sha-li is a new jersey corporation involved in equipment sales and leasing during the years in issue petitioner was a director of sha-li sometime prior to date sha-li purchased certain computer equipment the computer equipment which it leased to the bank of new york bny pursuant to eight separate leases the bny leases the dates of terms of and monthly rental obligations under the bny leases are as follows date of lease_term monthly rental mos mos dollar_figure big_number mos mos mos mos mos mos big_number big_number big_number big_number big_number big_number sha-li had purchased the computer equipment with money borrowed from manufacturers hanover leasing corp mhlc sha-li borrowed the money pursuant to agreements entitled assignment of lease without_recourse and security_agreement the assignment agreements among other provisions each assignment agreement contains the following a statement that as of the date of the agreement unpaid rent under the related bny lease exceeded the amount borrowed by sha-li pursuant to the agreement an assignment to mhlc of sha-li's rights to the proceeds principally rent under the related bny lease a grant to mhlc of a security_interest in the computer equipment subject_to the related lease and an agreement by mhlc to take no recourse against sha-li should the lessee default in the payment of any of its obligations as a result of the lessee's financial inability to meet those obligations sale by sha-li to proz proz leasing associates inc proz a new york corporation was organized in date to be a middle company in leasing transactions pursuant to an agreement between proz and sha-li dated as of date the proz computer purchase agreement proz purchased the computer equipment from sha-li the proz computer purchase agreement recites a purchase_price of dollar_figure payable as follows dollar_figure in cash payable to sha-li no later than date dollar_figure by delivery to sha-li of a recourse note concurrently with execution of the proz computer purchase agreement dollar_figure by delivery to sha-li of another recourse note concurrently with execution of the proz computer purchase agreement dollar_figure by delivery to sha-li of an installment note the proz computer installment note concurrently with execution of the proz computer purchase agreement the proz computer installment note is interest bearing and calls for monthly installment payments each in the amount of dollar_figure commencing on date in connection with proz' purchase of the computer equipment from sha-li proz and sha-li also entered into an agreement entitled assumption_agreement dated as of date the proz assumption_agreement the proz assumption_agreement provides that proz agrees to be bound by the obligations of sha- li contained in the assignment agreements and that proz' ownership_interest in the computer equipment shall be subordinate to the security_interest granted to mhlc by the assignment agreements under the proz assumption_agreement no recourse shall be had against proz or proz' officers directors or stockholders with respect to any such obligations assumed by proz and as to proz all such obligations are nonrecourse obligations sale by proz to petitioner pursuant to an agreement between petitioner and proz dated as of date the petitioner computer purchase agreement petitioner purchased the computer equipment from proz the petitioner computer purchase agreement recites a purchase_price of dollar_figure dollar_figure more than payable under the proz computer purchase agreement payable as follows dollar_figure in cash payable to proz no later than date dollar_figure by delivery to proz of a recourse note concurrently with execution of the petitioner computer purchase agreement dollar_figure by delivery to proz of another recourse note concurrently with execution of the petitioner computer purchase agreement dollar_figure by delivery to proz of a limited recourse installment note the petitioner computer installment note concurrently with execution of the petitioner computer purchase agreement the petitioner computer installment note is interest bearing and identically with the proz computer installment note it calls for monthly installment payments each in the amount of dollar_figure commencing on date the petitioner computer installment note gives petitioner the right to defer any or all note payments owed to proz to the extent amounts due petitioner under a lease of the computer equipment to be entered into by petitioner with sha-li are not received when due amounts so deferred become due and payable to proz when and to the extent that petitioner receives from sha- li or proz amounts due petitioner under petitioner's lease with sha-li amounts so deferred become due and payable on date whether or not petitioner has then received from sha-li or proz amounts due under petitioner's lease with sha-li no interest accrues on amounts so deferred in connection with petitioner's purchase of the computer equipment from proz petitioner and proz also entered into an agreement entitled assumption_agreement dated as of date the petitioner computer assumption_agreement the petitioner computer assumption_agreement provides that petitioner agrees to be bound by the obligations of sha-li contained in the assignment agreements and that petitioner's ownership_interest in the computer equipment shall be subordinate to the security_interest granted to mhlc by the assignment agreements under the petitioner computer assumption_agreement no recourse shall be had against petitioner with respect to any such obligations assumed by petitioner and as to petitioner all such obligations are nonrecourse obligations sha-li not proz negotiated with petitioner the terms of the petitioner computer installment note any accounting_records concerning proz' purchase and sale of the computer equipment have at all times been maintained by sha-li proz never monitored payments on the petitioner computer installment note proz relied on sha-li to manage the flow of all payments between proz petitioner and sha-li proz never monitored or questioned sha- li's management of the payments lease by petitioner to sha-li pursuant to an agreement of lease between petitioner and sha-li dated as of date the sha-li lease petitioner leased the computer equipment to sha-li the sha-li lease commenced as of date and had a term of months fixed rent was set at dollar_figure a month pursuant to the sha-li lease sha-li was responsible during the term of the lease for all risk of physical damage to or loss or destruction of the computer equipment unless caused by petitioner's willful misconduct or negligence also pursuant to the sha-li lease sha-li agreed to indemnify hold harmless and defend petitioner against certain losses liabilities claims and other risks arising from or in connection with among other things any default by sha-li under the sha-li lease and any claim by the holders of the lien the term lien is defined in the sha-li lease to include the term lien as defined in the proz computer purchase agreement in the proz computer purchase agreement the term lien is defined as the security_interest in favor of mhlc and the assignment of payments due under the bny leases to mhlc marketing agreement pursuant to a marketing agreement between petitioner and sha-li dated as of date petitioner appointed sha-li as marketing agent for the computer equipment after the termination or expiration of the bny leases payment history until date sha-li's payments of rent to petitioner pursuant to the sha-li lease petitioner's payments to proz pursuant to the petitioner computer installment note and proz' payments to sha-li pursuant to the proz computer installment note were made by check payments were not always timely for example sha-li's payments due for july through date were not made until date petitioner's payments due for july through date were not made until date manufacturers and traders trust co manufacturers is a financial_institution located in new york city during petitioner proz and sha-li all maintained accounts at manufacturers in date each of petitioner proz and sha-li gave instructions to manufacturers concerning their respective accounts all of the instructions were effective from date through date sha-li instructed manufacturers to charge its account on the first day of each month in the amount of dollar_figure and to credit that amount to the account of petitioner petitioner's and proz' instructions were similar except that petitioner's account was to be charged dollar_figure with that amount to be credited to the account of proz and proz' account was to be charged dollar_figure with that amount to be credited to the account of sha-li the telecommunications equipment activity purchase by rts and lease to u s telephone rts teleleasing corp rts is a new york corporation involved in equipment sales and leasing the initials rts in the name rts teleleasing corporation stand for richard t santulli petitioner during the years in issue petitioner indirectly owned percent of the shares of stock of rts on date rts purchased certain telecommunications equipment the telecommunications equipment from a corporation then known as u s telephone communications inc u s telephone u s telephone is now known as u s sprint rts purchased the telecommunications equipment for dollar_figure also on date rts leased the telecommunications equipment back to u s telephone pursuant to an agreement entitled master agreement of lease the u s telephone lease the term of the u s telephone lease is months commencing on date u s telephone's monthly rental obligation under the u s telephone lease is dollar_figure rts had purchased the telecommunications equipment in part with a loan of dollar_figure from mhlc rts borrowed that sum from mhlc pursuant to an agreement entitled loan and security_agreement the loan agreement pursuant to the loan agreement rts executed a promissory note the rts promissory note to mhlc the rts promissory note is interest bearing and calls for monthly payments of dollar_figure commencing on date among other provisions the rts promissory note contains the following statement mhlc acknowledges and agrees that the personal liability of rts with respect to payment of sums evidenced by this note is limited and is subject_to the terms and conditions contained in the security_agreement certain pertinent provisions of the loan agreement are as follows payment from amounts due under the lease mhlc and the borrower agree that except as otherwise provided in sec_15 hereof payments due under the note shall be made by the lessee's payment of the rentals and other_amounts due or to become due including without limitation amounts due as stipulated loss value under the lease directly to mhlc provided however that nothing contained herein shall be deemed to alter or diminish the borrower's absolute and unconditional obligation to make the payments to mhlc required under the terms of the note default remedies in the event a of a failure of the borrower to pay any amount owing hereunder when due and the continuation of such failure for a period of days after the date when due b of a failure by the borrower to perform or observe any other covenant agreement or undertaking under this agreement or any covenant agreement or undertaking under the lease or under any agreement contemplated by the second paragraph of sec_11 hereof to which borrower is a party or under any other agreement or document given to evidence or secure any of the secured_obligations c of the occurrence of an event of default as therein defined under the lease or of a default by lessee of its obligations under the acknowledgment and consent to assignment referred to in sec_15 hereof d that any representation or warranty made by the borrower in connection with this transaction whether contained in the lease any related document in this agreement or any certificate or other related document delivered to mhlc in connection herewith or in any of the agreements contemplated by the second paragraph of sec_11 hereof shall prove to be incorrect or untrue in any material respect then in any such event mhlc may accelerate the full amount of the then outstanding secured_obligations in which event such amounts will become immediately due and payable by the borrower without presentment demand protest or other notice of any kind all of which are hereby expressly waived and mhlc may thereafter pursue all of the rights and remedies with respect to the collateral accruing to mhlc hereunder or by operation of law as a secured creditor under the uniform commercial code or other applicable law and all such available rights and remedies to the full extent permitted by the law shall be cumulative and not exclusive borrower's obligation mhlc and the borrower agree that the note and the obligations evidenced thereby are without_recourse to the borrower and the borrower shall have no personal liability for the payment of the secured_obligations notwithstanding the foregoing however the borrower expressly agrees that if at any time a default described in either of subsections b or d hereof shall have occurred and be continuing then in such event the borrower will not be permitted to satisfy the payment of the secured_obligations solely or exclusively from funds generated by mhlc's realization upon its liquidation of the collateral and in such event mhlc shall have unencumbered and unrestricted access to the borrower and its assets for the satisfaction thereof without proceeding initially or exclusively against the collateral section of the loan agreement provides to mhlc certain collateral security including the following an assignment to mhlc of rts' rights to the proceeds principally rent under the u s telephone lease and a grant to mhlc of a security_interest in the telecommunications equipment sale by rts to proz pursuant to an agreement between proz and rts dated date the proz telecommunications purchase agreement proz purchased the telecommunications equipment from rts the proz telecommunications purchase agreement recites a purchase_price of dollar_figure payable as follows dollar_figure by check or wire transfer to rts concurrently with the execution of the proz telecommunications purchase agreement dollar_figure by delivery to rts of an installment note the proz telecommunications installment note concurrently with the execution of the proz telecommunications purchase agreement the proz' telecommunications installment note is interest bearing it provides for an initial payment of dollar_figure on date monthly payments of dollar_figure for the next months and monthly payments of dollar_figure for the next months the initial payment and the next payments are stated to be interest only the final payments are stated to be principal and interest the proz' telecommunications note additionally gives proz the right to defer payments on the petitioner telecommunications installment note if proz fails to receive payments from petitioner under petitioner's limited recourse promissory note - security_agreement amounts so deferred become due and payable to rts when and to the extent that proz receives such payments from petitioner in any event proz must pay all deferred amounts no later than date no interest accrues on amounts so deferred pursuant to the proz telecommunications purchase agreement proz acquired the telecommunications equipment subject_to the loan agreement and the u s telephone lease sale by proz to petitioner pursuant to an agreement between petitioner and proz dated date the petitioner telecommunications purchase agreement petitioner purchased the telecommunications equipment from proz the petitioner telecommunications purchase agreement recites a purchase_price of dollar_figure dollar_figure more than payable under the proz telecommunications purchase agreement payable as follows dollar_figure by check or wire transfer to rts concurrently with the execution of the petitioner telecommunications purchase agreement dollar_figure by delivery to rts of an installment note the petitioner telecommunications installment note concurrently with the execution of the proz telecommunications purchase agreement the petitioner telecommunications installment note is captioned limited recourse promissory note - security_agreement it is interest bearing and petitioner's liability thereunder is limited proz is accorded a security_interest in the telecommunications equipment the note calls for payments identical with those called for under the proz telecommunications note an initial payment of dollar_figure on date monthly payments of dollar_figure for the next months and monthly payments of dollar_figure for the next months the initial payment and the next payments are stated to be interest only the final payments are stated to be principal and interest the petitioner telecommunications installment note additionally gives petitioner the right to defer payments on that note if petitioner fails to receive payments from rts under petitioner's lease of the equipment to rts amounts so deferred become due and payable to proz when and to the extent that petitioner receives such payments from rts in any event petitioner must pay all deferred amounts no later than date no interest accrues on amounts so deferred petitioner acquired the telecommunications equipment subject_to the loan agreement and the u s telephone lease any accounting_records concerning proz' purchase and sale of the telecommunications equipment have at all times been maintained by rts proz never monitored payments on the petitioner telecommunications installment note proz relied on sha-li to manage the flow of all payments between proz petitioner and rts proz never monitored or questioned sha-li's management of the payments lease by petitioner to rts pursuant to an agreement of lease between petitioner and rts dated date the rts lease petitioner leased the computer equipment to rts the rts lease commenced on date and subject_to earlier termination has a term of approximately months the rts lease calls for payments of fixed rent identical with the payments called for under both the proz telecommunications installment note and the petitioner telecommunications installment note an initial payment of dollar_figure on date monthly payments of dollar_figure for the next months and monthly payments of dollar_figure for the next months pursuant to the rts lease rts was responsible during the term of the lease for all risk of physical damage to or loss or destruction of the computer equipment unless caused by petitioner's willful misconduct or negligence in addition the rts lease provided for indemnification of the lessor petitioner as follows indemnification lessee will indemnify lessor and protect defend and hold him harmless from and against any and all loss cost damage injury or expenses including without limitation reasonable attorneys' fees wheresoever and howsoever arising which lessor or any of his agents or employees may incur by reason of any breach by lessee of any of the representations by or obligations of lessee contained in this lease or in any way relating to or arising out of this lease the equipment or underlying leases by a reference to the petitioner telecommunications purchase agreement the term underlying leases is defined to be the u s telephone lease marketing agreement pursuant to a remarketing option between petitioner and rts dated date rts agreed at petitioner's option to act as petitioner's agent to remarket the telecommunications equipment as and when the rts lease expired payment history until date rts' payments of rent to petitioner pursuant to the rts lease petitioner's payments to proz pursuant to the petitioner telecommunications installment note and proz' payments to rts pursuant to the proz telecommunications installment note together the telecommunications payments were made by check the telecommunications payments were not always timely for example neither petitioner proz nor rts made any payment due for january through date until date in date rts opened an account at manufacturers beginning in date the telecommunications payments were made by manufacturers charging and crediting the accounts of rts petitioner and proz by letter dated date petitioner instructed manufacturers to charge petitioner's account and credit rts' account in the following amounts dollar_figure each month through and including date and dollar_figure each month commencing date through and including date from date to date manufacturers complied with those instructions additionally manufacturers charged rts' account in like amounts and credited such amounts to proz' account and charged proz' account in like amounts and credited such amounts to petitioner's account as part of the telecommunications equipment activity petitioner had no obligation to make any payment to rts rts had no obligation to make any payment to proz and proz had no obligation to make any payment to petitioner petitioners' deductions with regard to the computer equipment petitioners reported the following on their tax returns for the years is issue income dollar_figure dollar_figure dollar_figure dollar_figure deductions depreciation interest big_number big_number big_number big_number big_number big_number big_number big_number losses big_number big_number big_number big_number with regard to the telecommunications equipment petitioners reported the following on their tax returns for the years in issue income dollar_figure dollar_figure deduction depreciation interest big_number big_number big_number big_number losses big_number big_number opinion i at-risk issue a introduction these cases involve two equipment_leasing transactions entered into by petitioner and characterized by the parties as the computer equipment activity and the telecommunications equipment activity together the activities both activities comprised similar elements a leasing company purchased equipment with funds borrowed from a bank the leasing company leased the equipment to an end-user rent payments_to_be_received from the end-user were assigned to the bank as security for the loan the leasing company then sold the equipment to a middle company which in turn sold the equipment to petitioner with regard to both of those sales substantially_all of the purchase_price was evidenced by a long-term note and the equipment was acquired subject_to both the lease to the end-user and the security_interest of the bank petitioner then leased the equipment back to the leasing company with regard to both activities petitioners claimed deductions for both depreciation and interest on their federal_income_tax returns with regard to both activities the parties have stipulated the activity was not a sham petitioner had a business_purpose in entering the activity petitioner's investment in the activity had substance petitioner acquired the benefits and burdens of owner- ship in the activity the parties have further stipulated that petitioners' deductions for depreciation and interest in connection with the activities depend on the extent to which petitioner was at risk for each activity within the meaning of sec_465 we thus must determine with respect to each activity the extent to which petitioner was at risk respondent has proposed that we find that petitioner was not at risk with respect to petitioner's long-term note issued with respect to each activity viz the petitioner computer installment note and the petitioner telecommunications installment note respondent has not requested that we find that petitioner lacked risk with respect to the cash and any short-term notes issued with respect to the activities we assume that respondent concedes that petitioner was at risk with respect to such cash and short-term notes as of the beginning of the activity here in question and we will not further address such items b sec_465 sec_465 limits losses allowable to an individual in connection with certain activities including the leasing of depreciable_property to the amount that the individual is at risk with respect to the activity at yearend see sec_465 a c c respondent contends that with respect to the long-term notes issued by petitioner in connection with both the computer equipment activity and the telecommunications equipment activity viz the petitioner computer installment note and the petitioner telecommunications installment note respectively together the installment notes petitioner was not at risk because he was protected against loss within the meaning of sec_465 sec_465 provides exception --notwithstanding any other provision of this section a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements in determining whether a taxpayer is protected against loss within the meaning of sec_465 we look to see whether additionally respondent argues that petitioner is not pincite risk because he is not personally liable on the installment notes see sec_465 and and with respect to the computer installment note petitioner is indebted to a party with an interest in the activity sha-li other than as a creditor see sec_465 respondent would disregard the existence of proz since we agree that petitioner was protected against loss within the meaning of sec_465 we need not address respondent's additional arguments there is any realistic possibility that the taxpayer ultimately will be subject_to economic loss on the investment at issue 103_tc_120 t he purpose of sub sec_465 is to suspend at risk treatment where a transaction is structured--by whatever method--to remove any realistic possibility that the taxpayer will suffer an economic loss if the transaction turns out to be unprofitable a theoretical possibility that the taxpayer will suffer economic loss is insufficient to avoid the applicability of this subsection we must be guided by economic reality if at some future date the unexpected occurs and the taxpayer does suffer a loss or a realistic possibility develops that the taxpayer will suffer a loss the taxpayer will at that time become at risk and be able to take the deductions for previous years that were suspended under this subsection i r c sec_465 waters v commissioner 978_f2d_1310 2d cir quoting with approval 904_f2d_477 9th cir affg tcmemo_1991_462 the question presented is one of fact and petitioners bear the burden_of_proof rule a with regard to leasing activities we scrutinize the economic reality of the transaction focusing in particular upon the relationships between the parties whether the underlying debt is nonrecourse the presence of offsetting payments and bookkeeping entries the circularity of the transaction and the presence of any payment guarantees or indemnities see waters v commissioner supra pincite7 926_f2d_1083 11th cir affg tcmemo_1988_440 914_f2d_1040 8th cir affg tcmemo_1989_142 american principals leasing corp v united_states supra levien v commissioner supra 94_tc_439 no single feature of the transaction generally will control e g levien v commissioner supra pincite we find no significant difference between the facts in this case and those in the cases cited above for example waters v commissioner supra involved a similar leasing transaction whereby the taxpayer purchased computer equipment from a middle entity that purchased the equipment from a third party to which the taxpayers leased the equipment the third party had purchased the equipment with nonrecourse bank loans and had leased it to an end-user the bank held a security_interest in the equipment and had received an assignment of the end-user lease payments the taxpayer owned the equipment subject_to the bank liens and the end-user lease the lease payments due the taxpayer from the third party essentially matched the taxpayer's payments to the middle entity which in turn matched the middle entity's payments to the third party id pincite3 based on the following factors--matching payment obligations underlying nonrecourse debt circular matching payments and third party's promise of indemnification under the lease from the taxpayer-- the court_of_appeals for the second circuit concluded that there was no realistic possibility that the taxpayer would suffer an economic loss if the underlying transaction became unprofitable id pincite the court_of_appeals affirmed the holding of this court that the taxpayer was not at risk under sec_465 id pincite likewise in levien v commissioner supra pincite this court found that taxpayers involved in a similar computer leasing structure were not at risk due primarily to the existence of matching circular payments guarantees and the nonrecourse nature of the underlying debt accord thornock v commissioner supra c instant cases in the instant cases sufficient factors are present that we must find that there was no realistic possibility that petitioner would suffer an economic loss on account of the installment notes if the underlying activities became unprofitable matching in the computer equipment activity sha-li was required to make monthly lease payments to petitioner of dollar_figure petitioner was required to make monthly installment note payments to proz of dollar_figure and proz was required to make monthly installment note payments to sha-li of dollar_figure all payment obligations were for the same term in the telecommunications equipment activity all payment obligations--from rts to petitioner as rent from petitioner to proz on the proz telecommunications installment note and from proz to rts on the petitioner telecommunications installment note--were identical both in amount and in term in both activities petitioner's obligation to proz was matched and in the computer equipment activity slightly exceeded by the respective obligation of sha- li and rts to petitioner circularity in both activities not only were the payments matching but the flow of payments was circular it would thus appear to make no difference whether the payments were made or not so long as each of the parties in the circle did the same thing indeed in the telecommunications equipment activity virtually no scheduled payments were made for the first months payment lapses also occurred in the computer equipment activity moreover in the telecommunications equipment activity when the payments were automated by instructing a bank to debit and credit each participant's account the payments flowed the wrong way around the circle--from petitioner to rts to proz to petitioner rather than from petitioner to proz to rts to petitioner--for over years sha-li performed bookkeeping services for proz and rts a bookkeeper employed by sha-li discovered the reverse flow of payments in or the bookkeeper did not bring the reverse flow of payments to petitioner's attention the parties have stipulated the reasons she failed to do so among those reasons are the following she believed that as president of rts petitioner had more important things to be concerned with by the time the bookkeeper learned of the reverse flow of payments the payments had been circling in that direction for several years without any apparent harm no harm occurred in the sense that since the required_payments were to be equal virtually equal in the computer equipment activity it did not matter which way around the circle payments flowed likewise it would not have mattered if payments flowed the right way around the circle but were made in only one-half the amounts called for under the various obligations indeed from a simple balance_sheet point of view it would not have mattered if no payments ever were made unless the circle was broken with the consequences visited on petitioner then his obligations to proz imposed no realistic possibility that he would suffer an economic loss as the court_of_appeals for the second circuit said in waters v commissioner f 2d pincite- if the party equivalent to sha-li or rts stopped making payments on its lease it could only have expected a chain reaction resulting in the taxpayer and then the middle entity ceasing to make payments as well any ensuing litigation would similarly have resulted in a chain reaction whether or not a litigant would be entitled to setoff in a particular court action it is clear that once the dust settled the claims among the parties would have cancelled each other out nonrecourse nature of underlying bank debt both the petitioner computer installment note and the petitioner telecommunications installment note are claimed by petitioner to be limited recourse obligations assuming that such obligations exposed petitioner to some personal liability such liability would only be theoretical for purposes of sec_465 during the years in question because of the underlying nonrecourse nature of the debts of sha-li and rts to mhlc under the assignment agreements and the loan agreement respectively see waters v commissioner f 2d pincite petitioners do not argue that the assignment agreements imposed any personal liability on sha-li and we find that they did not petitioners do argue that the loan agreement in the telecommunications equipment activity did impose personal liability on rts the rts promissory note states mhlc acknowledges and agrees that the personal liability of rts with respect to payment of sums evidenced by this note is limited and is subject_to the terms and conditions contained in the security_agreement under the loan agreement mhlc had recourse against rts personally on the occasion of two events of default one the failure of rts to observe certain covenants and other agreements excluding its failure to pay amounts due and two the failure of certain representations and warranties of rts under the loan agreement the rental payments expected from u s telephone had been assigned to mhlc as collateral security for rts' repayment of the rts promissory note mhlc also had a security_interest in the telecommunications equipment rts bore no risk of default if u s telephone failed to make those rental payments if u s telephone had stopped making payments under the u s telephone lease mhlc could have looked only to its collateral security interests to recover its loss as it affects petitioner the rts promissory note was nonrecourse and we so find payment deferral provisions both installment notes give petitioner the right to defer any or all note payments owed to proz to the extent amounts due petitioner under the sha-li lease or the rts lease respectively are not received when due thus even if the underlying debts of sha-li and rts under the assignment agreements and the loan agreement respectively were not recourse petitioner's obligations during the years in issue would be theoretical in the words of the court_of_appeals for the second circuit in waters v commissioner f 2d pincite indemnities in connection with the computer equipment activity under the sha-li lease sha-li agreed to indemnify hold harmless and defend petitioner against certain risks and any losses attendant to those risks included was any claim arising in connection with mhlc's security_interest in the computer equipment or the assignment of payments due under the bny leases to mhlc the indemnification provisions of the sha-li lease eliminate for petitioner any risk of default if mhlc stops receiving rent payments from bny in connection with the telecommunications equipment activity under the rts lease rts agreed to indemnify petitioner and protect defend and hold him harmless from losses in any way relating to or arising out of the u s telephone lease while not as clear as the indemnification provision in the sha-li lease we believe that the indemnification provisions of the rts lease eliminate for petitioner any risk of default if mhlc stops receiving payments from u s telephone petitioners' u c c argument petitioners argue in sale leaseback transactions governed by the uniform commercial code eg the transactions in the case at bar the institution financing the original acquisition by the leasing company manufacturer's obtains a security_interest in the middle company proz and or investor petitioner notes because said notes constitute proceeds from the disposition of the collateral if the leasing company defaults because for example the underlying end-user ceases paying rent the original lending institution can enforce the middle company and or investor notes directly or through the chain to the extent that the proceeds from foreclosure and sale of the collateral equipment are insufficient to satisfy the outstanding balance of the leasing company's debt the result petitioners argue is a break in the circle of payments n y uniform commercial code u c c law sec mckinney provides except where this article otherwise provides a security_interest continues in collateral notwithstanding sale exchange or other_disposition thereof unless the disposition was authorized by the secured party in the security_agreement or otherwise and also continues in any identifiable proceeds including collections received by the debtor emphasis added the term proceeds is defined to include whatever is received upon the sale exchange collection or other_disposition of collateral n y u c c law sec mckinney we need not get into the fine points of the commercial law involved assuming for the sake of argument that upon the default of sha-li or rts to mhlc mhlc could have moved around the circle and ended up with petitioner being liable for any deficiency we do not see how that aids petitioner first that did not happen during any of the years in question we have found that both the assignment agreements and the loan agreement were nonrecourse debts sec i c supra p the analysis of the court_of_appeals for the second circuit in waters v commissioner f 2d pincite with regard to nonrecourse debt is apt in any event the pertinent arrangement to be assessed at the close of each taxable_year was the existing nonrecourse debt not the theoretical possibility that its nonrecourse nature would be disregarded by rts in some future contingency the commercial law consequences that petitioners put forth were both theoretical and contingent during the years in question and do not change our analysis of the meaningless nature of the circle of payments second the payment deferral provisions discussed above dilute even more the argument that petitioner had any present liability third the indemnification provisions eliminate it entirely d conclusion during the years in issue petitioner was not at risk on account of either installment note we therefore uphold respondent's determinations of deficiencies in tax as they relate thereto ii additions to tax a negligence sec_6653 imposes one addition_to_tax and in some cases two additions to tax where the taxpayer's underpayment is due to negligence or intentional disregard of rules or regulations hereinafter referred to simply as negligence sec_6653 as applicable for and sec_6653 as applicable for through impose an addition_to_tax equal to percent of the entire underpayment if any portion of such underpayment is due to negligence sec_6653 as applicable for through imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment due to negligence the interest-sensitive addition_to_tax petitioners bear the burden_of_proof rule a an underpayment for purposes of sec_6653 is the amount by which the tax_liability exceeds the tax shown on a timely filed return sec_6653 sec_6211 the parties have stipulated that petitioners did not timely file their and federal_income_tax returns therefore for and inasmuch as there was no timely filed return the amount shown on a timely filed return is zero and the underpayment equals the entire tax_liability 92_tc_342 affd 898_f2d_50 5th cir when an underpayment is caused by the taxpayer's failure_to_file timely an income_tax return such underpayment is due to negligence if the taxpayer lacks reasonable_cause for such failure see id pincite the parties have also stipulated that petitioners lacked reasonable_cause for failing to file timely their and federal_income_tax returns accordingly normally we would find that the entire underpayment for each of those years is due to negligence and we would sustain respondent's additions to tax under sec_6653 for and under sec_6653 and for however the parties have additionally stipulated that petitioners are not liable for additions to tax pursuant to sec_6653 and sec_6653 as a result of certain properly disallowed deductions for their or taxable years also respondent has determined the interest-sensitive addition_to_tax with regard to only a portion of the underpayment we are at a loss to reconcile the stipulations respondent has joined her determination of the interest-sensitive addition for and the rule_of emmons v commissioner supra pincite we assume that respondent has chosen not to rely on emmons for and we will treat respondent as having made a concession to that extent we have sustained respondent's disallowance of certain items for each of the years in issue for none of those years have petitioners carried their burden of showing the absence of an underpayment accordingly we find some underpayment for each of those years that is not sufficient for us to determine any addition_to_tax on account of negligence however we must determine whether petitioners were indeed negligent negligence for purposes of sec_6653 is the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners focus on the computer equipment activity and the telecommunications activity and argue first that they cannot be negligent in claiming their losses therefrom because respondent has stipulated that the activities were not a sham that petitioner had a business_purpose that the investments had substance and that petitioner acquired the benefits_and_burdens_of_ownership we do not agree with petitioners the consequence of that stipulation is to limit our inquiry with regard to the activities to the question of whether petitioners were negligent in taking the position that petitioner was at risk within the meaning of sec_465 with regard to the installment notes with regard to that question petitioners argue petitioner who himself was a longtime expert in structuring leasing transactions and who relied on the many professionals associated with the transactions including but not limited to certain major new york law firms and independent tax counsel who either negotiated reviewed or drafted the documents in issue and advised petitioner believed that he would be at risk with respect to the notes he signed in the transactions as a general_rule the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer or other expert see eg 88_tc_654 nevertheless this court has declined to sustain additions to tax under sec_6653 in cases in which the taxpayer relied in good_faith on the advice of a tax expert see eg 49_tc_180 47_tc_399 affd per curiam 398_f2d_832 6th cir donlon i dev corp v commissioner tcmemo_1993_374 however a close examination of these cases reveals that they raised questions as to the tax treatment of complex transactions and that the position taken on the returns with respect to such items had a reasonable basis we do not believe that petitioners have satisfied those criteria petitioner is a self-proclaimed expert in structuring leasing transactions therefore for him the activities in question were not complex moreover petitioners have not carried their burden of showing that petitioner relied on expert opinion that the at-risk positions in question had a reasonable basis in law petitioner testified that he consulted with various attorneys and others in structuring certain aspects of the activities nevertheless he has not convinced us that he exposed the whole of each activity to a qualified expert and obtained a reasonable opinion or any other opinion as to whether petitioner was at risk within the meaning of sec_465 for each of the years in question we find that petitioners were negligent in claiming the losses they did from the activities accordingly for we uphold respondent's determination of an addition_to_tax pursuant to sec_6653 and for through we uphold respondent's determination of an addition_to_tax pursuant to sec_6653 also for through we uphold respondent's determinations of additions to tax pursuant to sec_6653 except to the extent that such additions relate to the parties' stipulation that petitioners are not liable for additions to tax pursuant to that section with respect to certain portions of the underpayments b substantial_understatement_of_income_tax liability respondent has determined additions to tax under sec_6661 for and sec_6661 provides for an addition to the tax for any year for which there is a substantial_understatement_of_income_tax a substantial_understatement is defined as an understatement which exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure sec_6661 the amount of the addition_to_tax i sec_25 percent of the underpayment attributable to a substantial_understatement 90_tc_498 the amount of the understatement however is reduced by amounts attributable to items for which there existed substantial_authority for the taxpayer's position or the taxpayer disclosed relevant facts concerning the items with his tax_return sec_6661 if however the understatement is attributable to a tax_shelter disclosure of the item will not enable the taxpayer to avoid the addition and the substantial_authority test will not apply unless the taxpayer can show that he reasonably believed the treatment causing the understatement was more_likely_than_not proper sec_6661 the term tax_shelter includes any investment plan or arrangement if the principal purpose of such plan or arrangement is the avoidance or evasion of federal_income_tax sec_6661 sec_1 b iii income_tax regs interprets the term tax_shelter as follows the principal purpose of an entity plan or arrangement is the avoidance or evasion of federal_income_tax if that purpose exceeds any other purpose typical of tax_shelters are transactions structured with nonrecourse_financing the existence of economic_substance does not of itself establish that a transaction is not a tax_shelter if the transaction includes other characteristics that indicate it is a tax_shelter sec_1 a income_tax regs specifies that to meet the reasonable belief standard of sec_6661 i ii the taxpayer must reasonably believe at the time the return is filed that the tax treatment claimed is more_likely_than_not the proper tax treatment sec_1 d income_tax regs specifies where a taxpayer will be considered reasonably to believe that the tax treatment of an item is more_likely_than_not the proper tax treatment first if the taxpayer himself analyzes the pertinent facts and authorities and on the basis thereof reasonably concludes that there is a greater than 50-percent likelihood that the tax treatment of the item will be upheld in litigation with the internal_revenue_service second if the taxpayer in good_faith relies on the opinion of a professional tax adviser who makes a similar analysis and unambiguously states a similar conclusion petitioners bear the burden_of_proof rule a the record is clear that there are substantial understatements in tax for both and unless the amounts that would otherwise be understatements for such years are reduced pursuant to sec_6661 petitioners argue that there is substantial_authority supporting their position that petitioner was at risk within the meaning of sec_465 with regard to both installment notes indeed in waters v commissioner tcmemo_1991_462 which involved an equipment_leasing transaction we found that the taxpayer had substantial_authority for claiming the deductions relating to his participation in the transaction based on that finding we concluded that no addition_to_tax under sec_6661 should be imposed we did not in waters consider whether the transaction constituted a tax_shelter respondent has made that claim here and so we must make certain preliminary determinations before getting to the question of substantial_authority we find that both activities constitute tax_shelters within the meaning of sec_6661 we are aware that respondent has stipulated that neither activity was a sham that petitioner had a business_purpose in entering each that petitioner's investments had substance and that he acquired the benefits_and_burdens_of_ownership we have taken similar stipulations into account in finding that a leasing transaction was not a tax_shelter martuccio v commissioner tcmemo_1992_311 revd on other grounds 30_f3d_743 6th cir epsten v commissioner tcmemo_1991_252 nevertheless we believe that here the principal purpose of both activities was the avoidance of federal_income_tax both activities produced substantial tax losses for the years in question both involved nonrecourse_financing the circular flow of matching payments combined with the nonrecourse nature of the underlying debt meant that any personal liability of petitioner's on the installment notes was at best contingent and theoretical during the years in issue petitioner enjoyed indemnities and deferral provisions if petitioner bore any risk at all with respect to either installment note it could only have ripened into a present obligation at the end of the relevant deferral_period accordingly there was little substance to the risk of loss that the installment notes in form presented indeed the financial structure of both activities was designed to give the impression but not to reflect the reality of petitioner's being at risk with respect to the installment notes the middle company proz was inserted into each activity solely for tax reasons petitioner has failed to convince us that proz was organized or utilized for any purpose but to avoid the adverse application of sec_465 our overall impression of both activities is that each is inconsistent with congress' purpose writ large in every aspect of sec_465 to limit a taxpayer's losses to amounts for which he is really at risk the structure and operation of both activities is indicative that petitioner's principal purpose with regard to each was the avoidance of federal_income_tax see sec_1 b income_tax regs moreover petitioner has not shown us that his business_purpose in entering either activity exceeded the obvious purposes of tax_avoidance petitioner has proposed no findings that either on a before-tax or after-tax basis detail his financial expectations petitioner clearly paid very little attention to the activities once they were up and running and his risk of personal liability had been eliminated or at least postponed petitioner has stipulated that sha-li's bookkeeper did not tell him about the wrong-way flow of funds in the telecommunications equipment activity because she believed that he had more important things to be concerned with the parties to the two activities missed payments for months on end for the reasons stated we are convinced that both activities constitute tax_shelters within the meaning of sec_6661 because both activities constitute tax_shelters petitioner cannot rely on substantial_authority unless at the time the and returns were filed he reasonably believed that the tax treatment claimed was more_likely_than_not the proper tax treatment see sec_6661 sec_1 a income_tax regs petitioner testified that in both activities he acquired the equipment in question through proz in order to satisfy his and certain of his advisers' concerns regarding sec_465 we have no doubt that petitioner and his advisers considered the tax results to petitioner of both activities nevertheless there is no evidence for us to find that petitioner analyzed the pertinent facts and authorities and in the manner contemplated in sec_1 d income_tax regs reasonably concluded that there was a greater than 50-percent likelihood that the tax treatment of the claimed losses from either the computer equipment activity or the telecommunications activity would be upheld in litigation also there is no such unambiguous opinion from a tax adviser see sec_1 d income_tax regs accordingly we find that petitioner did not reasonably believe when petitioners filed the returns in question that the tax treatment of the items giving rise to the losses from either the computer equipment activity or the telecommunications activity was more_likely_than_not the proper treatment accordingly petitioners cannot claim that there was substantial_authority that would allow them to reduce the amounts of understatements on their returns see sec_6661 and c other than substantial_authority petitioners have set forth no other pertinent defenses to the additions for substantial_understatement of liability we find that petitioners are liable for such additions as determined by respondent iii increased interest respondent also seeks increased interest pursuant to sec_6621 that section provides for an increase in the interest rate to percent of the statutory rate on underpayments of tax if a substantial_understatement is due to a tax-motivated transaction certain transactions are deemed to be tax motivated by sec_6621 including any loss disallowed under sec_465 sec_6621 since we have concluded that the loss deductions in issue stemming from the installment notes are disallowed under sec_465 we also find that the activities were tax-motivated transactions and respondent is entitled to additional interest on the interest accruing on the portion of the underpayments attributable to such transactions after date decisions will be entered under rule
